Shaw C. J.
The only question is, whether this case is within the exception of the statute of limitations, which pre*283vents its operation upon attested notes. A memorandum was indorsed on the note, and signed by the defendant, more than six years before the action brought, acknowledging the note to be then due and unpaid, and this memorandum was attested by a witness.
The statute of 1786 and the Revised Statutes are substantially alike in this respect. The former provides that it shall not bar any action brought upon a note in writing, promising to pay money, &c. The latter provides that the limitation shall not apply to any action, brought upon a promissory note signed in presence of an attesting witness. The Court are of opinion, that this memorandum was not a note-in writing, promising to pay money, nor a promissory note, within the meaning of the statute. It might be a good acknowledgment to take the old note out of the operation of the statute, for six years from its date, but it was not a new promissory note. There are no express promissory words. It is not therefore a note in writing promising to pay money, or a promissory note. It is merely an acknowledgment, from which a promise might be inferred, so as to take the old note out of the statute, which would extend it six years, but not an attested note, which, by construction of a rule of the common law, formerly, and now by an express provision, Revised Stat. c. 120, § 7, is governed by the limitation of twenty years.

Plaintiffs nonsuit.